      Case 1:16-cv-03088-JGK-RWL Document 246 Filed 03/11/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                            3/12/2021
---------------------------------------------------------------X
JAMES LASTRA,                                                  :
                                                               :   16-CV-3088 (JGK) (RWL)
                                    Plaintiff,                 :
                                                               :
                  - against -                                  :   ORDER
                                                               :
CITY OF NEW YORK, et al.,                                      :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

        As discussed during the status conference held on March 11, 2021:

        1. By March 25, 2021, Defendants shall provide a sworn statement from officer

J.S. regarding his presence or lack of presence at the incident at issue in this case. The

officer need only provide his initials at this time.

        2. The discovery deadline in this case expired on August 31, 2020. By March 25,

2021, Plaintiff may file a letter no longer than 3 pages addressing why he should not be

deemed to have forfeited his right to take depositions based on the passage of time

following July 21, 2020 (when he was provided with relevant sections of the patrol guide).

By April 1, 2021, Defendants shall file a response, if any, of no more than three pages.

The Court will then determine whether discovery should be re-opened for the limited

purpose of taking depositions.

                                                     SO ORDERED.




                                                     ROBERT W. LEHRBURGER
                                                     UNITED STATES MAGISTRATE JUDGE



                                                        1
     Case 1:16-cv-03088-JGK-RWL Document 246 Filed 03/11/21 Page 2 of 2




Dated:       New York, New York
             March 12, 2021

Copies transmitted to all counsel of record and to pro se Plaintiff James Lastra.




                                            2
